Citation Nr: 0116434	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-01 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical care from October 16 through 20, 1995, and 
November 13 through 17, 1995.  


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran, who had active service from October 1967 to May 
1970, died in June 1996.  For purposes of this appeal, it is 
assumed that the appellant is a representative of the 
veteran's estate. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Albany, New York, 
that denied medical care provided by Mary Imogene Bassett 
Hospital on October 16 through 20, 1995, and November 13 
through 17, 1995.  

Although a representative from Disabled American Veterans 
appeared with the appellant during her hearing in April 2000 
and submitted a VA Form 1-646 in February 2001, the record 
does not indicate that the appellant has appointed Disabled 
American Veterans as her representative or that the veteran, 
during his lifetime, had appointed Disabled American Veterans 
as his representative.


REMAND

In April 1999 the Board remanded the current appeal for 
additional action, including obtaining medical records 
relating to treatment provided the veteran from November 13 
through 17, 1995.  A review of the record does not indicate 
that these records have been obtained or that an attempt has 
been made to obtain these records.  A remand confers on the 
appellant as a matter of law, the right to compliance with 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

During the personal hearing in April 2000, at page 5 of the 
transcript, it is argued, for the first time, that contact 
with VA health care providers in San Antonio constituted 
approval of the veteran's private medical care from October 
16 through 20 and November 13 through 17, 1995.  On VA Form 
1-646 this argument is extended by referring to an October 6, 
1995, private treatment record indicating that a private 
physician had contact with a bone marrow transplant 
coordinator in Washington, D.C., as well as a doctor at a VA 
Medical Center in San Antonio, Texas.  A review of the 
statement of the case and supplemental statements of the case 
provided to the appellant does not indicate that they have 
included regulations relating to authorized medical care.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for benefits.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

In an effort to assist the originating agency, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the originating agency's responsibility to ensure that all 
appropriate development is undertaken in this case.  

In light of the foregoing, the appeal is REMANDED for the 
following:

1.  After obtaining any necessary 
authorization, the originating agency 
should attempt to obtain records relating 
to care of the veteran from November 13 
through 17, 1995, at the Mary Imogene 
Bassett Hospital.  If these records are 
unable to be obtained it should be so 
noted in the record on appeal and the 
record on appeal should reflect what 
attempt was made to obtain the records.  

2.  The originating agency should contact 
the VAMC in Syracuse, New York, and 
request copies of all records relating to 
any treatment of the veteran in 
September, October, and November 1995.  
All records relating to any communication 
between VA health care providers and 
private physicians during this time 
period should also be requested.  

3.  The originating agency should contact 
the VAMC in San Antonio, Texas, and 
request records relating to any 
communication between any health care 
provider at that facility and private 
physicians, relating to the veteran's 
care, specifically to plans for a bone 
marrow transplant, during October and 
November 1995.  

4.  The originating agency should review 
the October 6, 1995, treatment record 
from Bassett Health Care and note that 
reference is made to contacting a 
transplant coordinator in Washington, 
D.C.  The originating agency should 
attempt to identify the transplant 
coordinator referred to and contact this 
entity, and request copies of any records 
it has relating to communications 
regarding the veteran in October and 
November 1995.  

5.  The originating agency must review 
the claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the originating agency should 
ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the VCAA (to 
be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  Thereafter, the originating agency 
should readjudicate the claim, 
determining if payment for the cost of 
private medical services from October 16 
through 20 and November 13 through 17, 
1995, may be made on the basis of payment 
or reimbursement for unauthorized private 
medical care or on the basis that the 
medical care had been authorized.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, including 
regulations pertinent to payment of 
authorized medical care, considered 
pertinent to the issue currently on 
appeal.  The appropriate period of time 
should be allowed for a response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the claimant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






